Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-14 are currently pending in the instant application.  Claims 1, 2 and 4 are rejected, claims 3 and 5-12 are objected and claims 13 and 14 are considered allowable in this Office Action.
I.	Priority
The instant application is a 371 of PCT/EP2019/079040, filed on October 24, 2019 and claims benefit of Foreign Application EPO 18202996.7, filed on October 26, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  


III.	Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runge, et al. (Accession Number 1963:14534 ZCAPLUS). The instant invention claims 
    PNG
    media_image1.png
    288
    585
    media_image1.png
    Greyscale
 
 The Runge, et al. reference teaches a N-nitrosaccharin of the formula 
    PNG
    media_image2.png
    170
    263
    media_image2.png
    Greyscale
 wherein R is H (See RN 80283-99-4).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  




V.	Objections

Dependent Claim Objections
Dependent Claims 3 and 5-11 are also objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.

Claim Objections
Claim 1, 5 and 12 are objected to because of the following informalities:  the phrase “N-nitrosaccharin of the general formula (I)” should read “”N-nitrosaccharin of formula (I)” in claims 1, 5 and 12. Appropriate correction is required.

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626